DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species A2 and Species B1 (claims 1-7, 9-11 and 13-15) in the reply filed on September 7, 2021 is acknowledged.
Claims 8, 12 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 7, 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO2018/215331A1 to Bertram et al. (where the English language U.S. counterpart U.S. Patent App. Pub. No. 2021/0145244 will be cited to).
As to claim 1, Bertram discloses a dishwasher (see Abstract) comprising: a washing tank that defines an accommodation space configured to receive one or more objects to be washed, the washing tank comprising a sump disposed at a bottom surface of the washing tank (see Bertram Fig. 1, ref.#3 and 7; paragraphs [0073]-[0076); a heat pump system comprising an evaporator, a compressor configured to compress and circulate refrigerant, a condenser configured to heat washing water for washing the one or more objects and an expansion apparatus (see Bertram Fig. 1 and paragraphs [0077]-[0079] disclosing heat pump system 9 comprising an evaporator 13, a compressor 10, a condenser 11 and an expansion element 12); and a heat exchange system configured to exchange heat between the evaporator and water supplied to the heat exchange system to thereby transfer heat to the refrigerant in the heat pump system (see Bertram Fig. 1 and, e.g., Fig. 2a, ref.#16 and #22-24; paragraphs [0077]-[0083]).
As to claim 2, Bertram discloses that the heat exchange system comprises a heat exchange chamber that is configured to receive water therein, that accommodates the evaporator and water received in the heat exchange chamber (see Bertram Fig. 1 and, e.g., Fig. 2a, ref.#16 and #22-24; paragraphs [0077]-[0083])).
As to claim 5, Bertram discloses that the heat exchange system can further comprise a water supply unit configured to supply water to the heat exchange chamber and wherein the heat exchange chamber comprises an inlet port disposed at a first side of the heat exchange chamber and configured to receive water from the supply unit, and an outlet port disposed at a second side of the heat exchange chamber and configured to discharge water from the heat exchange chamber (see, e.g., Bertram Fig. 2a and Fig. 10 disclosing water supply unit 22, inlet port 23, and outlet port 18).
As to claim 6, Bertram discloses that the heat exchange system can further comprise a water pipe connected to the inlet port of the heat exchange chamber and configured to supply water to the heat exchange chamber, a water inlet valve disposed at the water pipe and configured to open and close the water pipe; an outlet pipe connected to the outlet port of the heat exchange chamber and . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2018/215331A1 to Bertram et al. (where the English language U.S. counterpart U.S. Patent App. Pub. No. 2021/0145244 will be cited to) as applied to claim 1 above.
Bertram is relied upon as discussed above with respect to the rejection of claim 1.
As to claim 3, Bertram discloses that the dishwasher further comprises an injection arm disposed inside the washing tank configured to inject washing water to the one or more objects, and a circulation pump configured to circulate washing water in the sump to the injection arm (see Bertram paragraphs [0074-[0076] disclosing spray arms and circulating pump).  While Bertram does not explicitly disclose that the spray arms comprise a plurality of nozzles, it is well known in the art that the spray arms of dishwashers comprise a plurality of nozzles (Official Notice).

Claims 4, 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2018/215331A1 to Bertram et al. (where the English language U.S. counterpart U.S. Patent App. Pub. No. 2021/0145244 will be cited to) as applied to claim 2 above, and further in view of EP2206824A2 to Werner et al. (see machine translation).
Bertram is relied upon as discussed above with respect to the rejection of claim 2.
As to claim 4, Bertram does not explicitly disclose that the heat exchange system comprises a flow generator mounted to the heat exchange chamber and configured to generate water flow in the heat exchange chamber and wherein the flow generator comprises an impeller configured to rotate to 
As to claim 7, while Bertram discloses that the evaporator comprises a pipe configured to carry refrigerant therein (see, e.g., Bertram paragraph [0090]), Bertram does not explicitly disclose that the evaporator is a pipe that extends in a serpentine shape.  Werner discloses a similar heat exchange system that can be used with dishwashers wherein the evaporator is a pipe in a serpentine shape (see Werner Fig. 1 and 2, ref.#10 where the evaporator 10 has a serpentine shape; paragraph [0010], [0012] disclosing a dishwasher).  It would have been obvious to one of ordinary skill in the art at the time of filing to use the evaporator shape disclosed by Werner and the results would have been predictable (see MPEP 2144.04(IV)(B) where changes in shape are prima facie obvious and also MPEP 2143(I)(B) where simple substitution of one known equivalent element for another is prima facie obvious).
As to claim 15, the combination of Bertram and Werner discloses a controller configured to control the flow generator (see Bertram [0110] disclosing a controller on the dishwasher; see also Werner paragraph [0014] disclosing a controller that controls the operations of all the components, which would include the impeller) and the use of a controller is well known in the art.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2018/215331A1 to Bertram et al. (where the English language U.S. counterpart U.S. Patent App. Pub. No. 2021/0145244 will be cited to) in view of EP2206824A2 to Werner et al. (see machine translation) as applied to claim 7 above, and further in view of U.S. Patent App. Pub. No. 2011/0203303 to Moure.
Bertram and Werner are relied upon as discussed above with respect to the rejection of claim 7.
As to claim 9, the combination of Bertram and Werner does not explicitly disclose that the heat exchange chamber comprises a heat transfer passage configured to guide water, the heat transfer passage comprising a heat transfer portion that extends in a zigzag shape in a direction crossing the refrigerant pipe, an inlet passage portion configured to guide water into the heat transfer portion and an outlet passage portion configured to guide water received from the heat transfer portion.  Moure discloses that it is known in the art to use baffles to create a zigzag pathway in a heat exchange chamber (see Fig. 2, ref.#44; paragraphs [0041]-[0054]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include baffles to create a zigzag flow path between the inlet and outlet as disclosed by Moure in order to ensure significant heat transfer (see Moure paragraph [0076]).

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2018/215331A1 to Bertram et al. (where the English language U.S. counterpart U.S. Patent App. Pub. No. 2021/0145244 will be cited to) as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2012/0167920 to Bertram et al (hereinafter referred to as “the ‘920 application”).
Bertram is relied upon as discussed above with respect to the rejection of claim 1.
As to claim 10, Bertram does not explicitly disclose an electric heater configured to heat washing water to be supplied to the washing tank.  The ‘920 application discloses a similar dishwasher that includes an electric heater (see the ‘920 application paragraphs [0027]-[0028]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include an electric heater as disclosed by the ‘920 application in order to achieve a higher heating output for shorter heating times (see the ‘920 application paragraph [0037]).
As to claim 11, Bertram does not explicitly disclose that the condenser is disposed in the sump and configured to heat washing water in the sump.  The ‘920 application discloses a similar dishwasher .

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2018/215331A1 to Bertram et al. (where the English language U.S. counterpart U.S. Patent App. Pub. No. 2021/0145244 will be cited to) as applied to claim 1 above, and further in view of EP2096203A1 to Werner et al. (hereinafter “EP ‘203”).
Bertram is relied upon as discussed above with respect to the rejection of claim 1.
As to claim 13, Bertram discloses an embodiment wherein the heat exchange chamber can be drained via a drain pipe (see Bertram Fig. 12 disclosing a drain pipe located at the bottom right of the heat exchange chamber 16).  Bertram further discloses an embodiment wherein a heat recovery chamber accommodates the evaporator therein and is fully capable of receiving washing water from the sump, the heat recovery chamber having a first side that is connected to and in communication with the sump wherein the heat recovery chamber is configured to exchange heat between the evaporator and washing water prior to discharging the washing water to the outside of the dish washer (see Bertram Fig. 10).
While Bertram discloses that it is preferable that the valve is designed to prevent water from flowing from the sump to the chamber, said disclosure is not limited to only the preferred embodiments.  Furthermore, EP ‘203 discloses a washing machine with a heat pump wherein the drain water is used to provide the heat exchange medium to the heat exchange chamber containing the evaporator and then drained (see EP ‘203 Fig. 1, paragraphs [0011]-[0021]).  It would have been obvious 
As to claim 14, the combination of Bertram and EP ‘203 discloses that an impeller can be rotatably mounted inside the heat recovery chamber and configured to generate a flow of washing water in the heat recovery chamber (where it is understood that a drive motor is used to rotate the impeller) (see EP’203 paragraph [0017]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include an impeller in order to avoid deposits or sediment formation as well as speed up heat exchange (see EP ‘203 paragraph [0017]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DOUGLAS LEE/Primary Examiner, Art Unit 1714